Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 12/29/2021 has been entered
Claims 1-6, 9-30, and 33-50 are allowed.
Claims 7-8 and 31-32 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney George Howarah on March 10, 2021.
The application has been amended as follows: 

Claim 17 should be replaced with the below:
A method of wireless communication performed by a base station, comprising:
configuring a measurement object, of a user equipment, in a carrier, 

wherein the multiple measurement configurations include a first measurement configuration, corresponding to a first bandwidth part of the plurality of bandwidth parts, and a second measurement configuration, different from the first measurement configuration, corresponding to a second bandwidth part of the plurality of bandwidth parts, and 
wherein at least one bandwidth part, of the plurality of bandwidth parts, includes a new radio physical broadcast channel; 
receiving, from the user equipment, information identifying a capability for switching from the first bandwidth part to the second bandwidth part; and 
configuring a switching pattern of the user equipment based at least in part on the capability and/or the measurement object.

Claim 22 should be replaced with the below:
A method of wireless communication performed by a user equipment, comprising: 
determining that a threshold is satisfied with regard to a plurality of activated bandwidth parts of the user equipment; 
transmitting a message to cause a recovery or change with regard to the plurality of activated bandwidth parts; and
receiving, based at least in part on transmitting the message, information identifying an updated bandwidth part pair between the [[UE]]user equipment and a base station.

Claim 25 should be replaced with the below:
The method of claim 22, wherein a resource for the message in an uplink bandwidth part is indicated in [[a ]]remaining system information of a bandwidth part of the plurality of activated bandwidth parts.

Claim 29 should be replaced with the below:
A user equipment for wireless communication, comprising: 
a memory; and 
one or more processors 
determine one or more measurements regarding a plurality of bandwidth parts of a carrier of the user equipment based at least in part on a measurement object associated with the carrier, wherein the one or more measurements include a particular measurement regarding a particular bandwidth part, of the plurality of bandwidth parts, and wherein the particular bandwidth part comprises a new radio physical broadcast channel; 
determine a cell quality regarding the plurality of bandwidth parts based at least in part on the measurement object and the particular measurement; and 
transmit a measurement report identifying the one or more measurements and/or the cell quality based at least in part on the measurement object.

Claim 35 should be replaced with the below:
A base station for wireless communication, comprising: 
a memory; and 

configure a measurement object, of a user equipment, in a carrier,
wherein the measurement object includes multiple measurement configurations for a plurality of bandwidth parts and corresponding reporting configurations for the plurality of bandwidth parts, 
wherein the multiple measurement configurations include a first measurement configuration, corresponding to a first bandwidth part of the plurality of bandwidth parts, and a second measurement configuration, different from the first measurement configuration, corresponding to a second bandwidth part of the plurality of bandwidth parts, and 
wherein at least one bandwidth part, of the plurality of bandwidth parts, includes a new radio physical broadcast channel; 
receive, from the user equipment, information identifying a capability for switching from the first bandwidth part to the second bandwidth part; and 
configure a switching pattern of the user equipment based at least in part on the capability and/or the measurement object.

Claim 38 should be replaced with the below:
A user equipment for wireless communication, comprising: 
a memory; and 
one or more processors 
determine that a threshold is satisfied with regard to a plurality of activated bandwidth parts of the user equipment; 

receive, based at least in part on transmitting the message, information identifying an updated bandwidth part pair between the [[UE]]user equipment and a base station.

Claim 40 should be replaced with the below:
The user equipment of claim 38, wherein a resource for the message in an uplink bandwidth part is indicated in [[a ]]remaining system information of a bandwidth part of the plurality of activated bandwidth parts.

Claim 42 should be replaced with the below:
A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a base station, cause the one or more processors to:
configure a measurement object of, a user equipment, in a carrier,
wherein the measurement object includes multiple measurement configurations for a plurality of bandwidth parts and corresponding reporting configurations for the plurality of bandwidth parts, 
wherein the multiple measurement configurations include a first measurement configuration, corresponding to a first bandwidth part of the plurality of bandwidth parts, and a second measurement configuration, different from the first measurement configuration, corresponding to a second bandwidth part of the plurality of bandwidth parts, and 
wherein at least one bandwidth part, of the plurality of bandwidth parts, includes a new radio physical broadcast channel; 

configure a switching pattern of the user equipment based at least in part on the capability and/or the measurement object. 

Claim 43 should be replaced with the below:
	A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment, cause the one or more processors to:
determine that a threshold is satisfied with regard to a plurality of activated bandwidth parts of the user equipment; 
transmit a message to cause a recovery or change with regard to the plurality of activated bandwidth parts; and
user equipment and a base station.

Claim 45 should be replaced with the below:
An apparatus for wireless communication, comprising:
means for configuring a measurement object of a user equipment in a carrier,
wherein the measurement object includes multiple measurement configurations for a plurality of bandwidth parts and corresponding reporting configurations for the plurality of bandwidth parts, 
wherein the multiple measurement configurations include a first measurement configuration, corresponding to a first bandwidth part of the plurality of bandwidth parts, and a second measurement and 
wherein at least one bandwidth part, of the plurality of bandwidth parts, includes a new radio physical broadcast channel; 
means for receiving, from the user equipment, information identifying a capability for switching from [[a]]the first bandwidth part to [[a]]the second bandwidth part of the plurality of bandwidth parts; and 
means for configuring a switching pattern of the user equipment based at least in part on the capability and/or the measurement object.

Claim 46 should be replaced with the below:
An apparatus for wireless communication, comprising:
means for determining that a threshold is satisfied with regard to a plurality of activated bandwidth parts of the apparatus; 
means for transmitting a message to cause a recovery or change with regard to the plurality of activated bandwidth parts; and
means for receiving information identifying an updated bandwidth part pair between the [[UE]]apparatus and a base station based at least in part on transmitting the message.

Allowable Subject Matter
Claims 1-6, 9-30, and 33-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to radio resource management with multiple bandwidth parts.   

Chen (US 2011/0034198)
 “Intel, Bandwidth parts configuration and operations, R1-1707420, 3GPP TSG RAN WG1 Meeting #89, 19 May 2017”
Regarding similar independent claims 22, 38, 43, and 46 of the amended 16/648,948, 
the prior art does not teach the amended limitation of the updating of a bandwidth part pair between the UE and the base station based on a threshold being satisfied with regard to a plurality of activated bandwidth parts of the UE.  Zhu (US 2020/0153601), paragraph 242 and others, describes configuring an initial pairing relationship of bandwidth parts, but does not teach updating a bandwidth part pair between the UE and base station based on a threshold being met with regard to a plurality of activated bandwidth parts of the UE.    
Regarding similar independent claims 1, 17, 29, 35, 41, 42. 44, 45, “MediaTek Inc, RRM Measurement for Bandwidth Part Operation, 3GPP TSG-RAN WG2 Meeting #99, R2-1708001, 20 August 2017” teaches that there may be different measurement configurations for different bandwidth parts, as in Proposal 4 and 6 and elsewhere in the document, but does not teach that the particular bandwidth part comprises a new radio physical broadcast channel.  “R2-1708001” teaches in Proposal 2 that the anchor BWP is where at least NR-SS/PBCH/MSI is transmitted, but this is not specifically NR-PBCH.   Novlan (US 2019/0053235) teaches in paragraph 50 that bandwidth partition 306 may or may not have PSS/SSS/PBCH transmission, however this is PBCH not NR-PBCH. Paragraph 60 of the current application pre-grant publication distinguishes between PBCH and NR-PBCH, and paragraph 62 teaches that a BWP may include a SSB and not a NR-PBCH.  Park (US 2020/0229152) also teaches in paragraph 80 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/T.N.D/             Examiner, Art Unit 2412     


/JAMAL JAVAID/             Primary Examiner, Art Unit 2412